Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical element having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claims 1 (with claims 2-8 dependent on claim 1), an optical element comprising: a base material; and a light-shielding film disposed in at least a part of a periphery of the base material, wherein a film in which an alkyd resin and a melamine resin having two or more iminomethylol groups in a molecule are condensed or in which an alkyd resin and a benzoguanamine resin having two or more iminomethylol groups in a molecule are condensed is disposed on a surface of the light-shielding film; and as recited in independent claim 9 (with claims 10-13 dependent on claim 9), a method of producing an optical element, comprising: applying a light-shielding paint containing a colorant and a binder resin to a periphery of a base material and then firing the paint at 40°C or more and 100°C or less to form a light-shielding film; applying a paint containing an alkyd resin and a melamine resin having two or more iminomethylol groups in a molecule or containing an alkyd resin and a benzoguanamine resin having two or more iminomethylol groups in a molecule to the surface of the light shielding film and then firing the paint at 40°C or more and 100°C or 
The present invention provides an optical element including an antireflection film
and capable of maintaining good appearance even if used for a long time under a high-temperature and high-humidity environment.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Drawings
The drawings were received on 10-26-18.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are a U.S. Patent and U.S. Patent Pubs. to various descriptions for optical elements and antireflection or optical shielding limitations:

	Yasuda et al				U.S. Patent 6,210,858 B1
	Kobayashi et al			U.S. Patent Pub. 2013/0148205 A1
	Toshima				U.S. Patent Pub. 2014/0016202 A1
	Toshima				U.S. Patent Pub. 2014/0016203 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN A LESTER/Primary Examiner
Art Unit 2872